GANTT, P. J.
An indictment was preferred at the January term, 1901, of the circuit court of Henry county against the defendant for defiling a female under the age of eighteen years who was at the time confined to his care and protection. The defendant was duly arraigned, and pleaded not guilty. He was tried at the September term, 1901, and the jury found him guilty, and after his motions for new trial and in arrest were overruled, he was duly sentenced in accordance with the verdict. He obtained leave to file a bill of exceptions at the January term, 1902, but failed to avail himself of that'privilege, and accordingly there is nothing before us save the record proper, in which we find no error whatever, and the judgment and sentence of the circuit court is therefore affirmed.
All concur.